        Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 1 of 43. PageID #: 2

                                                                            0--'*

         I, James Cudo #1705 Detective with the Cleveland, Ohio Police Department,

currently assigned to the Northern Ohio Law Enforcement Task Force (hereinafter

referred to as NOLETF) as a Task Force Officer (hereinafter referred to as TFO) with the

Federal Bureau of Investigation (hereinafter referred to as FBI), hereinafter referred to as

Affiant, being duly sworn, do depose and state as follows:

                   BACKGROUND AND TRAINING OF THE AFFIANT

         1.    As a Task Force Officer, of the FBI, your Affiant is an investigative or law

enforcement officer of the United States within the meaning of 18 U.S.C. § 2510(7). Your

Affiant is empowered to conduct investigations and to make arrests for federal felony

offenses.

         2.    Your Affiant has been employed by the Cleveland Police Department (CPD)

since June 1, 1993, and has been assigned to the Narcotics Unit and been a detective

investigating narcotics related crimes for 21 years, since October of 2008 has been as a

TFO. As a narcotics officer, your Affiant has participated in street level narcotics

enforcement, and the dismantlement of mid to upper level drug trafficking organizations.

Your Affiant has participated in numerous undercover operations involving various drug

trafficking targets. Your Affiant is currently assigned to the NOLETF a Cleveland based,

multi-agency, federal, state, and local law enforcement drug task force. Your Affiant has

participated in investigations targeting organizations involved in drug trafficking offenses

in the Northern District of Ohio and elsewhere. Prior to this assignment, your Affiant was

assigned to investigate drug-related offenses as well as other general criminal offenses in

the State of Ohio as well as the Northern District of Ohio. These crimes were prosecuted

in both state and federal court. Your Affiant is also a certified peace officer in the State of

Ohio.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 2 of 43. PageID #: 3



       3.     As a Detective in the Cleveland, Ohio, Police Department, your Affiant

received basic drug training at the Cleveland Police Academy located in Cleveland, Ohio.

Your Affiant received six months of field training by officers of the Cleveland Police

Department’s Third District. During this time, your Affiant participated in routine police

functions, including but not limited to investigating drug related offenses. Your Affiant

was assigned to the Cleveland Police Department’s Narcotic Unit in August 2005. Your

Affiant received basic narcotic investigation training by training officers assigned to the

Narcotic Unit in which basic and advanced drug-related investigation techniques were

conducted, including, but not limited to: surveillance, undercover operations, interview

and interrogation techniques, informant recruitment and control, search warrant and

case preparation. Your Affiant receives annual training at the Cleveland, Ohio, Police

Academy regarding law enforcement matters, including matters relating to drug

trafficking. Your Affiant has participated in all of the usual methods of investigation

including, but not limited to: visual surveillance, questioning witnesses, and analyzing

evidence. Your Affiant has been involved in hundreds of drug-related arrests and has

coordinated undercover purchases of controlled substances. Your Affiant has planned

and executed search warrants resulting in the seizure of drugs, their proceeds, weapons,

and drug preparation tools. Your Affiant has participated as an undercover officer during

investigations, and has supervised the activities of informants who have provided

information concerning controlled substances and organized criminal activities,

purchased controlled substances, and supervised consensual monitoring in connection

with these investigations. Your Affiant has previously participated in numerous Title III

wiretaps and investigations.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 3 of 43. PageID #: 4



       4.     This affidavit is submitted in support of a criminal complaint and arrest

warrant for KHALILAH CRUMPLER, a black female, date of birth 11/3/1975, social

security number XXX-XX-3390, height 5’07”, weight 152 pounds, brown hair, brown

eyes, residing at 13361 Highstone Manor Court, Rancho Cucamonga, California. Affiant

submits that based on the facts stated herein, that there is probable cause to believe that

Khalilah Crumpler has conspired to launder money, in violation of Title 21, United

States Code, Section 1956(h).

       5.     The assertions made herein are based upon my review of records and

interviews of individuals, and are true and correct to the best of my knowledge. In that

this Affidavit is being submitted for the limited purpose of supporting a criminal

complaint and obtaining an arrest warrant, your Affiant submits that this Affidavit

contains sufficient facts necessary to demonstrate probable cause to believe that the

crimes outlined below have been committed by CRUMPLER, but does not include every

fact known to this investigation.

                                      APPLICABLE LAW

       6.     Title 18, United States Code, Section 1956(a)(1)(A)(i), makes it a federal

crime to knowingly conduct and attempt to conduct a financial transaction knowing that

the property in a financial transaction represents the proceeds of some form of unlawful

activity which in fact involves the proceeds of specified unlawful activity acting with the

intent to promote the carrying on of specified unlawful activity.

       7.     Title 18, United States Code, Section 1956(a)(1)(B)(i), makes it a federal

crime to knowingly conduct and attempt to conduct a financial transaction knowing that

the property in a financial transaction represents the proceeds of some form of unlawful

activity which in fact involves the proceeds of specified unlawful activity acting with the
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 4 of 43. PageID #: 5



knowledge the transaction is designed in whole or in part to conceal or disguise the

nature, the location, the source, the ownership, or the control of the proceeds of

specified unlawful activity.

       8.     Title 18, United States Code, Section 1956(a)(1)(B)(ii), makes it a federal

crime to knowingly conduct and attempt to conduct a financial transaction knowing that

the property in a financial transaction represents the proceeds of some form of unlawful

activity which in fact involves the proceeds of specified unlawful activity acting with the

knowledge the transaction is designed in whole or in part to avoid a transaction

reporting requirement under state or federal law.

                                 BASIS FOR KNOWLEDGE

       9.     Your Affiant has been directly and indirectly involved in the investigation of

the Target Offenses and is familiar with all the facts and circumstances of this

investigation as a result of personal participation and by reviewing reports furnished by

other investigators from NOLETF or other law enforcement officers participating in this

investigation. This Affidavit is based, in part, on personal knowledge derived from your

Affiant's participation in this investigation and upon information gained through the use

of the following investigative techniques:

                 a. Consensually authorized monitoring of meetings and telephone

                     conversations.

                 b. Oral and written reports about this and other investigations which

                     your Affiant has received, directly or indirectly, from officers of the

                     Northern Ohio Law Enforcement Task Force (hereinafter

                     “NOLETF” a Cleveland, Ohio, multi-agency Federal, state, and local

                     drug task force), including the IRS, CBP, and the FBI.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 5 of 43. PageID #: 6



                c. Physical surveillance conducted by investigators from NOLETF

                    Officers, which has been reported to your Affiant either directly or

                    indirectly.

                d. A review of telephone toll records and pen register information,

                    obtained pursuant to subpoena and court order.

                e. Independent investigations conducted by the DEA, Cuyahoga

                    County Sheriff’s Office (CCS) and NOLETF members.

                f. Debriefings of confidential informants and other witnesses.

                g. Controlled drug purchases.

                h. Court authorized interception of wire and electronic

                    communications.

                i. Search warrants for text message communications.

                j. Mobile tracking devices.

                k. Static electronic surveillance.

                l. Wall-off traffic stops.

                m. Search warrants for premises of known and suspected of DTO

                    members.

                n. Consent search for premises of known and suspected DTO

                    members.

      10.    For some of the telephone calls summarized below, your Affiant has

included his understanding of what was said during the call, based on the content and

context of the conversations, Affiant’s experience as a law enforcement officer and the

experience of other law enforcement officers in this investigation, including our

experience listening to intercepted conversations from other Title III interception and
      Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 6 of 43. PageID #: 7



consensual recordings as a whole.      Additionally, the times listed for the calls are

approximate, and all of the voice identifications for the conversations set out below are

preliminary. In most cases, voice identifications are based on names used during the

intercepted conversations, voice recognition that has been accomplished to date by law

enforcement officers, historical information developed during this investigation,

computerized open source database checks, credit header database checks, and/or

telephone subscriber information. Finally, the summaries below do not include all

potentially criminal recorded conversations, or all statements or topics covered during

the course of this investigation.

       11.    Probable cause exists to believe that KHALILAH CRUMPLER, aka BALDY

has committed offenses involving Title 18, United States Code, Section 1956(h):

conspiracy to launder money (hereinafter “Target Offenses”).

                             RELIABILITY OF INFORMATION

       12.    Your Affiant and other investigators have received information from seven

confidential sources (“CSes”) hereinafter referred to as CS#1 through CS#7, for this

affidavit.

       13.    CS#1 has been providing information to members of law enforcement since

August, 2003.     CS#1 is currently receiving monetary compensation for providing

information regarding illegal activity. CS#1 has no felony criminal convictions. CS#1 has

provided information to law enforcement concerning activities of multiple drug

trafficking organizations in the Cleveland, Ohio, area. On numerous occasions, CS#1’s

information has led to the convictions of drug traffickers and their key associates. Since

2003, CS#1 has routinely provided information which led to the identification and

conviction of violent criminals. CS#1 has also assisted local law enforcement with the
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 7 of 43. PageID #: 8



identification and conviction of persons involved in three homicides. For these reasons,

your Affiant believes that CS#1’s information is reliable.

       14.    CS#2 began providing information to members of NOLETF in August 27,

2015. CS#2 has provided information to investigators from NOLETF on two separate

occasions.   CS#2 was cooperating with law enforcement for consideration regarding

pending federal criminal charges.        The information provided by CS#2 has been

corroborated by computer checks, other Confidential Sources, Title III wiretap calls, and

subpoenaed records. For these reasons, your Affiant believes that CS#2’s information is

reliable. CS#2’s criminal convictions include: Drug Abuse (fourth degree felony) (1992),

Drug Abuse (third degree felony) (1995), Attempted Trafficking Cocaine (fifth degree

felony) (1997), Conspiracy to Possess with Intent to Distribute and Distribution of

Cocaine (2004), Conspiracy to Possess with Intent to Distribute and Distribution of

Cocaine (2017).

       15.    CS#3 began providing information to members of the Drug Enforcement

Administration (DEA) in 2016. CS#3 received consideration for criminal charges in

return for information regarding drug trafficking. CS#3’s information was corroborated

by other Confidential Sources, as well as the 2014 and 2015 wiretap investigation, as

described in paragraph 21 herein. Thus, your Affiant believes that CS#3’s information is

reliable. CS#3’s criminal convictions include: Drug Abuse (fourth degree felony) (1992),

Drug Trafficking (third degree felony) (1993), Drug Abuse (third degree felony) (1993),

Theft (fourth degree felony) (1998), Non Support of Dependents (fifth degree felony)

(2008), Attempted Tampering with Evidence (fifth degree felony) and Trafficking (third

degree felony) (2015), Conspiracy to Distribute Fentanyl and Felon in Possession of a

Firearm (2016).
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 8 of 43. PageID #: 9



       16.   CS#4 began providing information to the FBI in 2003. CS#4 provided

information and cooperative assistance in a large-scale drug investigation which led

directly to a Title III interception of a Cleveland, Ohio, drug trafficker. As part of that

investigation, over 20 defendants were charged and convicted of drug conspiracy in 2004.

However, during the course of the investigation, although all of CS#4’s information

proved to accurate, agents learned that CS#4 was participating in some of the

conspiratorial activity being investigated, and CS#4 eventually pled guilty to be being a

criminal participant in that conspiracy.   At that time, CS#4 was “closed” as an active

informant. Between 2007 and 2012, CS#4 provided productive information concerning

criminal activities in the Cleveland, Ohio and elsewhere, but was not employed as an

active confidential source. In 2013, CS#4 was reactivated as a confidential source, and

provided information and cooperative assistance which allowed agents and officers to

develop new confidential sources of information which are still being utilized. In 2014,

CS#4 was a witness to a violent crime, and CS#4’s status as a confidential source was

deactivated temporarily until the matter was resolved. Ultimately, CS#4's testimony in a

jury trial was proven to be accurate, and critical in the conviction of a violent

criminal. Since that time, CS#4 has returned to providing productive information which

has led to the identification of multiple defendants in numerous additional Cleveland,

Ohio, area violent crimes. CS#4’s information has also been crucial in exposing the

operating procedures of multiple upper-level drug trafficking groups. For these reasons,

CS#4 is considered a reliable source of information. CS#4 is currently receiving monetary

compensation for providing information regarding illegal activity. CS#4 has convictions

for: Trafficking in Drugs (1989), Federal Drug Charges (1993), and Possession with Intent

to Distribute Crack Cocaine, Cocaine and Heroin (2006).
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 9 of 43. PageID #: 10




       17.    CS#5 has been providing information to the FBI since approximately 2004.

CS#5 is currently providing information to the FBI for monetary compensation. CS#5

has provided information relative to other DTOs.          CS#5’s information has been

corroborated by other Confidential Sources, Title III wiretaps, computerized checks, and

controlled purchases of narcotics throughout each of the investigations in which CS#5 has

provided the information. CS#5 has provided information to the FBI which led to the

recovery of a child kidnapping victim. For these reasons, your Affiant believes that CS#5’s

information is reliable. CS#5 has a federal conviction for Conspiracy to Possess with

Intent to Distribute and Distribute Cocaine and Cocaine Base (2003).

       18.    CS#6 has provided information to members of the Drug Enforcement

Administration (DEA) since 2005 and your Affiant since September 2018. CS#6 has

cooperated with law enforcement in the past for reduction of pending charges. CS#6 is

currently receiving monetary compensation for providing information regarding illegal

activity. CS#6 is also receiving consideration for a pending sentence. CS#6’s information

has been corroborated by post arrest interviews, other confidential source information,

intercepted wire calls, past and current investigations, and surveillance. For these

reasons, your Affiant believes that CS#6’s information is reliable. CS#6’s criminal

convictions include: Conspiracy to Distribute Cocaine (1999), Conspiracy to Distribute

Cocaine (2008).

       19.    CS#7 has been providing information to members of NOLETF since April

2019. CS#7’s information has been corroborated by court-authorized Title III wiretap
       Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 10 of 43. PageID #: 11



intercepts, numerous other confidential sources, GPS tracking of vehicles and telephones,

and physical and electronic surveillance. Thus, CS#7 is considered a reliable source of

information for this application. CS#7 is providing information to law enforcement for

consideration regarding pending charges.               CS#7 has prior felony convictions for

Possession of Drugs (fifth degree felony) (1998); Drug Trafficking (second degree felony)

(1994); and Attempted Trafficking Drugs (second degree felony) (1993).

                         FACTS ESTABLISHING PROBABLE CAUSE:

                INVESTIGATION OF THE KHALILAH CRUMPLER DRUG

                          TRAFFICKING ORGANIZTION (DTO)

         20.   The Federal Bureau of Investigation (FBI) and members of the Northern

Ohio Law Enforcement Task Force (NOLETF) have been investigating the drug trafficking

activities of the KHALILAH CRUMPLER, aka BALDY, Drug Trafficking Organization

(DTO) since April 2014. During this investigation, members of NOLETF learned through

numerous investigative techniques, as described in paragraph 8 (a) through 8 (n) herein,

that KHALILAH CRUMPLER, aka BALDY, and her brother Tajuan Bradberry, aka Bug,

run a sophisticated drug trafficking operation which transports kilogram quantities of

cocaine and heroin from the Los Angeles, California, area, to the Cleveland, Ohio, area.

         21.   Based on Title III wiretap investigation of Walter Walker, aka Turk, 1 and

Christopher Fitzgerald, along with the testimony of Walter Walker, 2 investigators learned

that between 2014 and 2015, KHALILAH CRUMPLER and others, were shipping

kilogram quantities of cocaine, that were secured in pelican cases, 3 from the Los Angeles,


1 Walter Walker is a former member of the KHALILAH CRUMPLER DTO.
2 In2017, Walter Walker, a former member of the KHALILAH CRUMPLER DTO, testified during the trial
of Christopher Fitzgerald.
3
  Pelican cases are molded plastic containers that seal with an airtight and watertight gasket. Pelican
cases are usually black in color. Pelican cases include a barometric relief valve to prevent pressure
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 11 of 43. PageID #: 12



California area, to the Cleveland, Ohio area, through FedEx. Investigators learned that

CRUMPLER and others utilized FedEx drivers, Christopher Fitzgerald and Rashard

Smith to ensure delivery of the kilograms of cocaine. Your Affiant also knows that the

CRUMPLER DTO would send the money back to California utilizing suitcases with

hidden compartments.         Based on Confidential Source information, as described in

paragraphs 26 and 27 herein, along with Title III wiretap investigation, as described in

paragraphs 37, 39 through 45 herein, your Affiant believes that the CRUMPLER DTO

supplied kilogram quantities of cocaine to Calvin Locke. From 2014, through April 2015,

members of NOLETF conducted a wiretap investigation 4 into members of the

CRUMPLER DTO who were shipping drugs through FedEx. 5

       22.     On April 19, 2016, suspected members of the KHALILAH CRUMPLER

DTO, FedEx drivers Christopher Fitzgerald and Rashard Smith, along with Chiquita

Anderson, were charged as part of this investigation in the United States District Court,

Northern District of Ohio, Eastern Division on a nine-count indictment with charges


damage to the case during transportation or when the air pressure in the environment changes. Pelican
cases can also be secured using a standard lock.
4
  During this investigation, CRUMPLER was intercepted engaging in drug and money related
conversations with Christopher Fitzgerald, one of the charged DTO members.
5
  As part of this investigation, as described in paragraphs 20, 21 and 22 herein, on July 7, 2014,
Confidential Source (CS#1) stated KHALILAH CRUMPLER was in the Cleveland, Ohio area, for the
purpose of collecting money for a past drug shipment. CS#1 stated CRUMPLER was flying back to
California on July 8, 2014. CS#1 believed CRUMPLER would be transporting the money in her luggage.
Your Affiant notified members of Cleveland Drug Enforcement Administration (DEA). Members of
Cleveland DEA confirmed that on July 8, 2104, CRUMPLER was scheduled to fly from Cleveland Hopkins
Airport, to Los Angeles International Airport (LAX), on United Airlines flight 522. Members of the
Cleveland DEA, made arrangements with members of the Los Angeles (LA) DEA, to conduct an
interdiction stop of CRUMPLER at LAX. On July 8, 2014, members of the LA DEA conducted an
interdiction stop of CRUMPLER at LAX. During this stop, CRUMPLER was found to have in her
possession two carry-on bags and two checked bags. The checked bags were found to be pelican cases. At
the time of this encounter, investigators did not understand the significance of the pelican cases.
CRUMPLER gave members of LA DEA consent to search her bags and cases. Members of LA DEA located
$6,000 US currency in one of CRUMPLER’s carry-on bags. The US currency was rubber banded in
several stacks and consisted mostly of twenty dollar bills, which is consistent with drug proceeds.
Members of LA DEA also observed that CRUMPLER appeared extremely nervous when they began
searching the pelican cases. A search of the pelican cases was negative for contraband and CRUMPLER
was released on scene.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 12 of 43. PageID #: 13



including but not limited to Conspiracy to Possess with Intent to Distribute Cocaine. On

March 7, 2017, a jury in the United States District Court, Northern District of Ohio,

Eastern Division, found them guilty of all nine counts of the indictment, including but not

limited to Conspiracy to Possess with Intent to Distribute Cocaine.

       23.     Since the conclusion of the wiretap investigation in April 2015, as described

in paragraph 21 herein, investigators continued to receive information that the

KHALILAH CRUMPLER DTO was still to operating.

       24.     On August 27 2015, investigators from NOLETF interviewed CS#2. CS#2

stated he/she received kilogram quantities of cocaine from Calvin Locke and Corey

Freeman. 6 CS#2 stated he/she has been supplied cocaine by Locke and Freeman for over

three years. CS#2 stated Locke and Freeman are receiving the cocaine from an unknown

source in California. CS#2 stated he/she was purchasing one or two kilograms of cocaine

weekly from Locke and Freeman for $41,000 a kilogram. CS#2 stated he/she usually met

Locke or Freeman at 904 Beverly Drive, in South Euclid, Ohio or at a convenience store

in Bedford Heights, Ohio. CS#2 stated Locke and Freeman fronted the cocaine to

him/her. CS#2 stated he/she would repay Locke and Freeman every three to five days,

in increments of $10,000 to $20,000 at a time. CS#2 stated Locke and Freeman gave

him/her a cellular telephone that he/she uses only to talk to Locke and Freeman on. CS#2

stated Locke and Freeman also sell heroin.

       25.     On August 11, 2016, your Affiant interviewed Confidential Source (CS#3).

CS#3 stated KHALILAH CRUMPLER owns H2O bar. CS#3 stated CRUMPLER splits her

time living between Cleveland, Ohio and California. CS#3 stated CRUMPLER used to use



6 Based on information from CS#1 and CS#3, as described in paragraphs 26 and 27 herein, your Affiant
believes Locke and Freeman are two of CRUMPLER’s drug customers.
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 13 of 43. PageID #: 14



Christopher Fitzgerald, a FedEx driver, to help her smuggle kilogram quantities of drugs

that she had shipped via FedEx from California to the Cleveland, Ohio area. CS#3 stated

CRUMPLER is also known to conceal kilograms of drugs in small safes and ship them to

the Cleveland, Ohio area, from California. CS#3 stated CRUMPLER’s brother Tajuan

Bradberry, aka Bug, is heavily involved in the DTO. CS#3 stated Bradberry also travels

back and forth between Cleveland, Ohio, and California. CS#3 stated Bradberry oversees

drug distribution operations in the Cleveland, Ohio area. CS#3 stated CRUMPLER is

being supplied both cocaine and heroin from her Mexican boyfriend in California. At the

time CS#3 provided the information, CS#3 estimated that CRUMPLER was shipping 20-

30 kilograms of cocaine and heroin per week into the Cleveland, Ohio area. CS#3’s basis

of knowledge is from members or associates of the CRUMPLER DTO.

      26.    On September 28, 2016, investigators from NOLETF interviewed

Confidential Source (CS#1). CS#1 identified a photograph of Calvin Locke. CS#1 stated

Locke owns “Visions Blu Ultra Lounge.” CS#1 stated Locke used to own another bar on

Warrensville Center Road with a partner, but that bar is closed. CS#1 stated Locke sells

cocaine and marijuana for the KHALILAH CRUMPLER DTO. CS#1’s basis of knowledge

for this information is through an associate of the DTO.

      27.    On October 27, 2016, investigators from NOLETF interviewed Confidential

Source (CS#4) CS#4 identified a photograph of Calvin Locke. CS#4 stated Locke owns

“Blu Ultra Lounge” on Euclid Avenue, Cleveland, Ohio. CS#4 stated Locke is the main

Cleveland, Ohio distributor of drugs for KHALILAH CRUMPLER.             CS#4’s basis of

knowledge for this information is through direct involvement in this DTO and his/her

association with members of the DTO.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 14 of 43. PageID #: 15



        28.     On November 10, 2016, your Affiant received subpoenaed documents back

from the CubeSmart legal department. Your Affiant found that KHALILAH CRUMPLER

and her sister Shawn Bradberry, both had leased storage units at CubeSmart, located at

4720 Warrensville Center Road, North Randall, Ohio. Subpoenaed records indicated that

CRUMPLER leased unit 2107, and Bradberry leased unit 817. Your Affiant found that on

or around October 8, 2016, CubeSmart employees photographed the inside of Unit 817.

Your Affiant also found that on or around October 12, 2016, CubeSmart employees

photographed the inside of Unit 2107. Your Affiant learned from Cubesmart legal

department that both unit 817, and 2107, were opened and photographed by CubeSmart

employees.       Your Affiant further learned this was done because CRUMPLER and

Bradberry failed to maintain their monthly rental payments.                  As per CubeSmart legal

procedures, entering the storage unit, and photographing the contents was part of the

process of enforcing a statutory lien over the storage unit’s contents. Photographing the

contents is a CubeSmart standard procedure used to inventory the items inside the

storage unit.     These photographs were provided to law enforcement. Your Affiant

observed in these photographs several pelican cases and several black suitcases 7 located

in the photographs for unit 817. Your Affiant also learned that both CRUMPLER and

Bradberry subsequently paid the money they owed CubeSmart and continued to use their

respective storage units.




7
 As a result of this wiretap investigation in 2014 and2015, described in paragraph 21 herein, and the
testimony of Walter Walker, as described in footnote 2 herein, investigators learned that KHALILAH
CRUMPLER and others, were using pelican cases with locks on them to ship kilogram quantities of
cocaine, from the Los Angeles, California area, to the Cleveland, Ohio area, through FedEx. Investigators
also learned that the CRUMPLER DTO would send the money back to California using couriers, with
suitcases which contained hidden compartments.
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 15 of 43. PageID #: 16



       29.   On May 5, 2017, investigators from NOLETF interviewed Confidential

Source CS#4. CS#4 stated the KHALILAH CRUMPLER DTO is responsible for bringing

approximately 150 kilograms of cocaine and heroin monthly into the Cleveland, Ohio

area, from California. CS#4 basis of knowledge is through associates of this DTO.

       30.   On May 22, 2017, members of NOLETF interviewed Confidential Source

(CS#4) who stated that Tajuan Bradberry supplies cocaine and heroin to individuals at a

car lot located on Woodland Avenue at East 93rd Street, in Cleveland, Ohio. CS#4 stated

the CRUMPLER DTO is buying high end vehicles in California and shipping them to the

Cleveland, Ohio area on semi-trucks. CS#4 stated the cocaine and heroin is hidden in one

of these vehicles on the semi-truck. CS#4 basis of knowledge is through associates of this

DTO.

       31.   On March 27, 2018, investigators from NOLETF interviewed of Confidential

Source (CS#1). CS#1 stated KHALILAH CRUMPLER is currently in the Cleveland, Ohio

area, from California, and driving a white Ford F-150, which belongs to her child’s father

(known to law enforcement as Robert Wilson). CS#1 stated CRUMPLER is in the

Cleveland, Ohio area, to collect drug money from members of her DTO. CS#1 stated

CRUMPLER will remain in the Cleveland, Ohio area for approximately one week. CS#1’s

basis of knowledge is through associates of the DTO.

       32.   On May 18, 2018, investigators from NOLETF interviewed Confidential

Source (CS#5). CS#5 identified a photograph of Tajuan Bradberry, aka Bug. CS#5 stated

Bradberry supplies heroin and cocaine to the young Lenacrave (a street on the east side

of Cleveland, Ohio) drug dealers. CS#5’s basis of knowledge is through associates of the

DTO.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 16 of 43. PageID #: 17



        33.    On July 31, 2018, investigators from NOLETF interviewed Confidential

Source (CS#4). CS#4 stated KHALILAH CRUMPLER and Tajuan Bradberry are both

currently in the Cleveland, Ohio area, from the Los Angeles California area, for the

purposes of selling drugs. CS#4’s basis of knowledge is through associates of the DTO.

        34.    On August 8, 2018, investigators from NOLETF interviewed Confidential

Source (CS#4). CS#4 stated Calvin Locke still owns Visions Blu Ultra Lounge. CS#4

stated Locke sells heroin. CS#4 stated he/she had no current knowledge if KHALILAH

CRUMPLER and Tajuan Bradberry are supplying Locke with drugs.                          CS#4 stated

approximately four months ago CRUMPLER and Akim (known to law enforcement as

Akinyemi Affrica, aka Michael Jeter) purchased Whitmore’s Bar BBQ, on Kinsman Road

at East 154th Street, in Cleveland, Ohio. 8 CS#4 stated they purchased Whitmore’s from

Vanessa Whitmore. CS#4 stated Affrica also owns the Swerve Bar and recently purchased

a $600,000 to $700,000 house in Hudson, Ohio. CS#4 stated Affrica was shot recently

during a robbery. 9 CS#4 stated Affrica had approximately $50,000 stolen from him

during this robbery. CS#4 stated Affrica is CRUMPLER’s “money guy (someone to

launder a drug trafficker’s money).”          CS#4 stated CRUMPLER recently married her

Mexican boyfriend. 10 CS#4 stated CRUMPLER has direct ties to the Mexican Mafia

through her boyfriend. 11 CS#4 stated approximately two years ago (around the same time

as the shooting at H2O bar), CRUMPLER was tipped off to a law enforcement

investigation, by a law enforcement Confidential Source, whom investigators currently


8 Internal Revenue Service (IRS) Special Agent (SA) Michael Fatula confirmed that Akinyemi Affrica had
recently purchased Whitmore’s BBQ located at 15301 Kinsman Avenue, Cleveland, Ohio.
9 Your Affiant confirmed that on June 15, 2017, Akinyemi Affrica was shot during a robbery at 13225

Shaker Square, Cleveland, Ohio.
10 Investigators have confirmed during their investigation of KHALILAH CRUMPLER that she had a child

with a Mexican drug trafficker named Jose Rosiles.
11 Investigators have confirmed that Jose Rosiles has direct connections to the Mexican Mafia.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 17 of 43. PageID #: 18



have not identified. CS#4 stated that this other CS told CRUMPLER that law enforcement

was showing pictures of her to the CS and asking about her activities. CS#4 stated

CRUMPLER paid that CS $20,000 for the information. CS#4 stated CRUMPLER has

been “laying low” since but now believes that investigation has passed. CS#4 stated that

Bradberry is making it known to everyone in the DTO that if anyone is caught “snitching”

on the DTO they will be killed. CS#4 stated which is why if you arrest someone within

their DTO, the arrested DTO member will usually go to trial, which proves they did not

“snitch.” 12 CS#4 stated CRUMPLER and Bradberry are selling kilograms of heroin for

$40,000. CS#4 stated CRUMPLER and Bradberry’s “street soldiers” are reselling the

heroin for $75 a gram. CS#4 stated CRUMPLER and Bradberry are using fentanyl to be

able to cut the heroin with which will enable them to add up to twelve times more cutting

agent, and thus able to sell the kilograms far cheaper than in the past. CS#4 stated they

learned all this information from associates who know members of the DTO.

        35.     On July 13, 2018, Judge Christopher A. Boyko, United States District Court,

Northern District of Ohio, entered an Order authorizing the interception of wire and

electronic communications, including but not limited to text messages, to and from

cellular telephone number (216) 904-6560, IMSI 311480374916764, service provided by



12As described in paragraph 22 herein, in March 2017, three members of CRUMPLER’s DTO went to trial
and did not cooperate with law enforcement. During this trial, Walter Walker testified that KHALILAH
CRUMPLER had supplied him with cocaine. Walker testified that he cultivated Christopher Fitzgerald
from FedEx, as a transportation method to ship the cocaine, which was locked in plastic pelican cases
from the Los Angeles, California area, to the Cleveland, Ohio. Walker testified that they utilized fake
accounts and shipped the cocaine to locations on Fitzgerald’s normal delivery route. Walker also testified
that he created suitcases with hidden compartments that they used to transport the money back from the
Cleveland, Ohio area, to the Los Angeles, California area. Walker testified that he taught CRUMPLER
how to both ship the cocaine and the money. Walker testified that CRUMPLER stopped selling him
cocaine when he got robbed. However, CRUMPLER continued to use Fitzgerald and the shipping
methods Walker had taught her. Walker testified that CRUMPLER and Fitzgerald were also partners in
the H2O bar.
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 18 of 43. PageID #: 19



Verizon Wireless, subscribed to Tracfone, known to be used by John Gray, hereinafter

referred to as TT-1. The interception of TT-1 commenced on July 17, 2018. Interception

of TT-1 ceased on August 5, 2018 at 11:59 p.m.

      36.     On August 3, 2018, Judge Christopher A. Boyko, United States District

Court, Northern District of Ohio, entered an Order authorizing the interception of wire

and electronic communications, including but not limited to text messages to and from

cellular telephone number (216) 633-7611, IMEI 357725081669708, hereinafter referred

to as TT-2, service provided by Verizon, subscribed to Catare W. Allen, 5327 Northfield,

Bedford Heights, Ohio, known to be used by Catare Allen and cellular telephone number

(216) 210-0515, MEID 99000421641317, hereinafter referred to as TT-3, service provided

by Verizon, subscribed to by Tracfone known to be used by Catare Allen. The interception

of TT-2 and TT-3 commenced on August 6, 2018.

      37.     On September 4, 2018, Judge Christopher A. Boyko, United States District

Court, Northern District of Ohio, entered an Order authorizing the continued interception

of wire and electronic communications, including but not limited to text messages, to and

from TT-2 and TT-3, and the initiation of wire communications to and from cellular

telephone number (216) 971-8722, IMEI 358119080192162, hereinafter referred to as TT-

4, service provided by AT&T, subscribed to by Blueprint LLC, known to be possessed and

used by Calvin Locke, hereinafter referred to as TT-4. The continued interception of TT-

2 and TT-3 and the initiation of interception of wire communications of TT-4 commenced

on September 5, 2018. Interception of TT-2, TT-3, expired on October 3, 2018.

      38.     On September 11, 2018, investigators interviewed Confidential Source

(CS#6).     CS#6 stated KHALILAH CRUMPLER’s DTO is responsible for bringing

approximately one hundred kilograms of cocaine and five kilograms of heroin from
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 19 of 43. PageID #: 20



California, to the Cleveland, Ohio area, where it is distributed. CS#6 stated in the mid to

late 2000s, Crumpler went to Los Angeles, California, for the National Basketball

Association (NBA) All-Star weekend. 13 CS#6 stated while CRUMPLER was at the NBA

All-Star weekend in Los Angeles, California, she met Jose Rosiles.                     CS#6 stated

CRUMPLER and Rosiles began a personal relationship and eventually had a child

together. CS#6 stated Rosiles also began supplying CRUMPLER with multiple kilograms

of cocaine. CS#6 stated Rosiles moved CRUMPLER from Cleveland, Ohio, to the Los

Angeles, California, area and into a million-dollar house. CS#6 stated Rosiles is currently

incarcerated, but CRUMPLER is still getting cocaine and heroin from Rosiles’ source of

supply. CS#6 stated CRUMPLER’s main drug distributors in the Cleveland, Ohio area

are Tajuan Bradberry, aka Bug and Rob (known to law enforcement as Robert Wilson).

CS#6 stated CRUMPLER was recently pregnant with Wilson’s child.                        CS#6 stated

CRUMPLER’s sister, Shawn Bradberry, holds money for CRUMPLER. CS#6 stated

Shawn Bradberry lives in a brick house on Ripley Road in Shaker Heights, Ohio.

However, CS#6 is not sure if Shawn Bradberry stores the money there long-term. CS#6

stated Bradberry is a Corrections Officer at the Justice Center. CS#6 stated Shawn

Bradberry is married to Marvin Long. CS#6 stated in 2006, he/she was inside Shawn

Bradberry’s house on Ripley Road and observed numerous kilograms of cocaine. CS#6

stated Shawn Bradberry may not be directly involved selling drugs for CRUMPLER, but

she will allow CRUMPLER to utilize her house to store drugs and money. CS#6 stated

that CRUMPLER used to transport the kilograms of cocaine to the Cleveland, Ohio area,

using FedEx. CS#6 stated CRUMPLER had a FedEx employee who would ensure delivery



13 Investigators   found that the NBA All-Star game was held in Los Angeles in 2011.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 20 of 43. PageID #: 21



of the cocaine. CS#6 stated CRUMPLER used this method of transportation until the

FedEx employee got arrested. CS#6’s basis of knowledge for all of this information is

directly from members of CRUMPLER’s DTO. CS#6 stated that in 2006 or 2007, he/she

observed Calvin Locke in possession of twenty to thirty kilograms of cocaine. CS#6 stated

Locke purchased his bar, Visions Ultra Blue Lounge, with drug proceeds. CS#6 stated

he/she knows this because Locke told him/her. CS#6 stated that approximately two

months ago Locke told him/her that he is currently involved in drug trafficking. CS#6 is

unsure who is supplying Locke cocaine. CS#6 stated that approximately two years ago,

92 kilograms of cocaine was seized by the DEA on the upper northeast side of Cleveland,

Ohio. 14 CS#6 stated Locke directly complained to him/her about this seizure, leading

CS#6 to believe that part of the 92 kilograms of cocaine that was seized was intended for

Locke.

         39.   On October 2, 2018, Judge Christopher A. Boyko, United States District

Court, Northern District of Ohio, entered an Order authorizing the continued interception

of wire communications of TT-4, and the initiation of interception of wire

communications to and from cellular telephone number (213) 332-9925, IMEI

355410076597800, hereinafter referred to as TT-5, service provided by T-Mobile, no

subscriber, known to be possessed and used by Tajuan Bradberry, and the initiation of

interception of wire and electronic communications to and from cellular telephone

number (216) 507-6060, hereinafter referred to as TT-6, service provided by T-Mobile,

no subscriber, known to be possessed and used by Calvin Locke. The continuation of

interception of TT-4 along with the initiation of interception of TT-5 and TT-6


14
  On September 3, 2018, members of DEA Cleveland, arrested two Mexican Males in possession of 92
kilograms on northeast side of Cleveland, Ohio.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 21 of 43. PageID #: 22



commenced October 3, 2018. Interception of TT-4, TT-5, and TT-6 ended on October 15,

2018.

        40.     On October 7, 2018, at approximately 5:34 p.m., TT-5 placed an outgoing

telephone call to telephone number (216) 527-4124, 15 wherein Tajuan Bradberry had a

conversation with KHALILAH CRUMPLER. CRUMPLER answered, “Yeah.” Bradberry

replied, “I know I ain't your most important person now . . . the last person on the totem

pole (lower member of the DTO).” CRUMPLER responded, “Hey, well shit.” Bradberry

stated, “Unc (Adrian Bello 16) done called, Coo Coo (Calvin Locke) that called me yester,

Tuesday too, I was like, not Coo Coo too.” CRUMPLER replied, “Huh?” Bradberry stated,

Cal (Calvin Locke) called.” CRUMPLER responded, “Oh.” Bradberry stated, “Yeah.”

CRUMPLER asked, “For what?” BRADBERRY responded, “You already know (to buy

cocaine).” CRUMPLER stated, “Bullshit.” Bradberry stated, “Nah, I'm just sayin’ like, he,

I said, he knows the money now (make more money selling cocaine than marijuana), I

was like, oh shit.” CRUMPLER replied, “Well, ain't nothin I can do, shit” Bradberry


15 On October 2, 2018, investigators intercepted wire communications over TT-5 and TT-6 from telephone

number (216) 527-4124, wherein Tajuan Bradberry and Calvin Locke, independently had conversation(s)
with KHALILAH CRUMPLER, who at that time was identified as an unknown female. At approximately
3:55 p.m., an incoming telephone call was received on TT-5 from telephone number (216) 527-4124,
wherein Bradberry had a one minute and fifty seven second conversation with CRUMPLER. On this same
date at approximately 3:58 p.m., Bradberry using TT-5 placed an outgoing telephone call to telephone
number (216) 527-4124, wherein Bradberry had a three minute and twenty one second communication with
CRUMPLER. On October 2, 2018, at approximately 5:05 p.m., Locke using TT-6 placed an outgoing
telephone call to telephone number (216) 527-4124, wherein Locke had an eleven minute and ten second
communication with CRUMPLER. On October 3, 2018, at approximately 3:00 p.m., investigators from
NOLETF were conducting overhears on TT-5 and TT-6. Upon hearing the aforementioned intercepted wire
communications, investigators immediately recognized the female caller’s voice as KHALILAH
CRUMPLER, from a 2015 wiretap investigation conducted by NOLETF. Investigators from NOLETF
listened to several wire communications from this investigation, wherein KHALILAH CRUMPLER was
intercepted using telephone number (213) 948-6902, and compared CRUMPLER’s voice to the wire
communications which were intercepted over TT-5 and TT-6, and found the voices to be the same,
confirming that KHALILAH CRUMPLER is the user of telephone number (216) 527-4124. Additionally, on
October 3, 2018, FBI Staff Operations Specialist, Michelle Richardson conducted a database search through
Experian for telephone number (216) 527-4124 and learned that telephone number (216) 527-4124 listed
to KHALILAH CRUMPLER with an address of 2994 Ripley Road, Shaker Heights, Ohio 44120.
16
   On December 3, 2017 Adrian Bello was arrested in Los Angeles, California in possession of at least 27
kilograms of cocaine.
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 22 of 43. PageID #: 23



responded, “I'm just sayin’, I'm just sayin, now Coo Coo (Locke) around now (Locke can

help sell our shipments of cocaine).” CRUMPLER stated, “Well, now, I mean shit, cause

the nephew (Corey Freeman) talkin’ about he (Freeman) was about to catch a dang gone

what-its-name (shipment of drugs), so shit, I can't. That don't mean it's all like that so I

don't care, I mean, I can't, I can't do nothin about that (CRUMPLER does not want to sell

Locke and Freeman cocaine).” Bradberry replied, “I'm just sayin’ (Bradberry wants to sell

Locke and Freeman cocaine).” CRUMPLER responded, “What he (Locke) want to do (how

much cocaine does he want to buy), I ain't about to stress myself about something I can't

do (CRUMPLER was not sure she could fulfill Locke’s cocaine order).” Bradberry replied,

“Yeah, what you [UI].” CRUMPLER stated, “Then dude (Freeman), you know what I'm

sayin’, he (Freeman), went out (California) for a couple days, shit, fuck I'm gonna do

(Freeman came out to California and did not buy any drugs from CRUMPLER)?”

       41.    On October 10, 2018, at approximately 3:13 p.m., TT-4 received an

incoming telephone call from telephone number (216) 527-4124, wherein KHALILAH

CRUMPLER had a conversation with Tajuan Bradberry. During this conversation,

CRUMPLER stated, “Yeah, I'm tryin’ to figure it out, what's his name (Calvin Locke)

tryin' to run his ass over here (come to California to buy cocaine) so we'll see.”

Bradberry replied, “Calvin (Locke)?” CRUMPLER replied, “Hopefully he (Locke) come

(California) and I have some help (to distribute cocaine in the Cleveland, Ohio area).

yeah.” Bradberry responded, “Oh.” CRUMPLER stated, “That might work itself out (I

may be able to sell Locke cocaine).” Bradberry stated, “Yeah, cause I had to hang up on

his (Locke) ass again, I mean I hung on them (Locke and Freeman) the other day cause

he gonna, look, he (Locke) gonna call me right? So I was like what’s up, meet me at

Frederick’s, you know, he (Locke) was like, ‘Alright.’ So I called him back again in an
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 23 of 43. PageID #: 24



hour and I said, ‘Where you at?’ He was like, ‘Oh, I'm at my mother’s still, you want to

come over here?’ I was like, ‘No’ and I hung up on him cause, he keeps asking, you know

asking me (to buy cocaine) you know, like, dude, like.” CRUMPLER replied, “He

(Locke) so, you know what the nephew (Freeman) said, a n***a always tryin' to do

something (sell cocaine) ain't got nothin' (doesn’t have cocaine).”

       42.    On October 10, 2018, at approximately 3:42 p.m., an incoming telephone

call was received on TT-5 from TT-4, wherein Tajuan Bradberry had a two minute and

nine second conversation with Calvin Locke. In summary, Locke was requesting to meet

with Bradberry to talk about DTO business. Bradberry informed Locke that he

(Bradberry) was at his mom’s house, which investigators identified as 19411 Lanbury Dr.

Warrensville Hts. Ohio. Locke stated, “I want to run into you about something (I want

to meet and talk about drugs). I know you be busy, I want to catch you in the morning.”

Bradberry replied, “Where you at?” Locke replied, “I here with nephew (Cory Freeman),

I just jumped in with neph, how long are you going to be over there?” Bradberry replied,

“Until about 5 or 6.” Locke replied, “Alright, we on our way over there. I’m about to stop

and holler at you, nephew with me.” Bradberry replied, “Alright.” At approximately 3:56

p.m., Calvin Locke using TT-4 made an outgoing telephone call to TT-5 wherein Locke

informed Bradberry that Locke and Cory Freeman were outside (19411 Lanbury Dr.). A

review of precise cellular telephone location data for TT-4 and TT-5 placed both devices

in the vicinity of 19411 Lanbury Dr. At approximately 3:59 p.m., as Bradberry, Locke

and Freeman were together, Bradberry made an outgoing telephone call from TT-5 to

telephone number (216) 527-4124, wherein Bradberry had a conversation with

KHALILAH CRUMPLER. In summary, Bradberry told CRUMPLER that he (Bradberry)

was with Calvin Locke and Cory Freeman and needed to talk with her (CRUMPLER).
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 24 of 43. PageID #: 25



CRUMPLER informed Bradberry that she was getting an estimate on her car and ended

the conversation. Investigators believe that Locke, Bradberry and Freeman were

meeting to discuss a future shipment of drugs.

       43.    On October 11, 2018, at approximately 10:04 a.m., Tajuan Bradberry made

an outgoing telephone call from TT-5 to TT-4, wherein Bradberry had a conversation

with Calvin Locke. After the initial greeting, Bradberry stated, “What’s up, you over

your mom’s?” Locke replied, “Yeah I went and stayed over here.” Bradberry replied,

“Alright.” Locke replied, “What’s up with you, were you at?” Bradberry replied, “Um . . .

I’ll be over in an hour, I going to bring you that (suitcase with a hidden compartment)

and show you.” Locke replied, “Okay.” Bradberry replied, “Yep, yep and show you um . .

. what’s the street, I be getting confused?” Locke replied, “Laing (mom’s street).”

Bradberry replied, “Okay, I got you, I got you.” Based on that call, investigators believed

that Bradberry was going to bring Locke a quantity of drugs to Locke’s mother’s house

on Laing. An investigator from NOLETF conducted an open database search for Calvin

Locke’s family associates and obtained the address of 24200 Laing Road, Bedford

Heights, Ohio. Members of NOLETF responded to this location and initiated

surveillance. At approximately 10:35 a.m., an investigator from NOLETF observed a

2007 white GMC Yukon bearing Ohio registration GDE4280 known to be used and

operated by Calvin Locke parked unoccupied in the driveway at 24200 Laing Rd. At

approximately 11:26 a.m., an incoming telephone call was received on TT-5 from TT-4,

which went unanswered. At this same time, another investigator from NOLETF

observed a red Chevrolet Corvette bearing Ohio registration HEU4968 pulling into the

driveway at 24200 Laing Road. The driver, identified as Tajuan Bradberry, exited the

vehicle wearing black sweat pants, a black hoodie and white tennis shoes. Bradberry
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 25 of 43. PageID #: 26



walked around to the passenger’s door of the Corvette, opened the passenger’s door and

removed a black suitcase with rollers. Bradberry rolled the suitcase up the driveway and

entered the residence. Based upon intercepted wire communications, investigators

believed that the black suitcase contained a large quantity of cocaine and/or heroin. At

approximately 12:05 p.m., NOLETF investigators observed Tajuan Bradberry exit the

residence without the suitcase and he departed in his Corvette. This corroborated the

belief that Bradberry just supplied Calvin Locke with a large quantity of drugs, which

were now inside the Laing Road residence.

       44.     On October 11, 2018, at approximately 12:10 p.m., a NOLETF investigator

observed Calvin Locke open the attached garage door, exit, and begin walking towards

the white GMC Yukon parked in the driveway. At this same time, investigators

approached Locke in the driveway. Locke signed a consent to search form allowing

investigators to search the Laing Road residence. At 12:22 p.m., investigators entered

the premises and a systematic search was initiated. In plain view lying on the kitchen

floor was the black Samsonite suitcase that investigators observed Tajuan Bradberry

wheeling into the residence. The suitcase had a white name placard “Bradberry/TA”

with corresponding numbers 3016665993 affixed to the top of the suitcase. The contents

of the suitcase were completely empty. At approximately 12:30 p.m., Patrol Officer Matt

Troyer and his K-9 partner arrived and completed a sniff of the inside and outside of the

premises. PO Troyer’s K-9 partner alerted strongly for the odor of narcotics on the black

Samsonite suitcase in the kitchen that Tajuan Bradberry had brought into the residence.

Investigators observed this suitcase to have a hidden compartment, 17 which was also

17
  Investigators know based on testimony from Walter Walker, a former member of the DTO, during the
2017 trial of the three DTO members, that the CRUMPLER DTO transports drug proceeds in suitcases
with hidden compartments from Cleveland, Ohio, to Los Angeles, California using suitcases with hidden
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 26 of 43. PageID #: 27



empty. Investigators recovered a Ruger 9mm semiautomatic handgun, loaded with

seventeen (17) live rounds, a plastic packaging wrapper commonly used to vacuum seal

one kilogram of cocaine/heroin in the attached garage, miscellaneous paperwork in the

name of Calvin Locke, a plastic bag containing a small amount of marijuana and

$5,000.00 dollars in U.S. Currency were recovered. Your Affiant and investigators now

believe Bradberry brought over the suitcase with the hidden compartment for Locke to

transport money from Cleveland, Ohio, to Los Angeles, California, for the purpose of

buying multiple kilograms of cocaine from KHALILAH CRUMPLER and Tajuan

Bradberry.

      45.       On October 11, 2018, at approximately 3:59 p.m., an incoming telephone

call was received over TT-5, from telephone number (216) 527-4124, wherein

KHALILAH CRUMPLER had a conversation with Tajuan Bradberry. During this

conversation, CRUMPLER asked Bradberry what he was doing. Bradberry informed

CRUMPLER that he was doing something with his family. CRUMPLER replied, “Oh,

uh, what’s his name (Calvin Locke) you need, um, what’s his name (Calvin Locke) right

now.” Your Affiant believes that CRUMPLER wanted Bradberry to call Locke to find out

about the law enforcement action described in paragraph 44 herein.

      46.       In April, 2019, your Affiant interviewed Confidential Source (CS#7). CS#7

stated he/she was a member of the KHALILAH CRUMPLER, aka BALDY DTO, with

Tajuan Bradberry, aka Bug, and others. CS#7 stated he/she was involved in the DTO for

approximately five years. CS#7 stated CRUMPLER obtains kilograms of cocaine from a

California based supplier. CS#7 stated CRUMPLER then ships the kilograms of cocaine




compartments.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 27 of 43. PageID #: 28



to the Cleveland, Ohio area, for distribution. CS#7 stated the CRUMPLER DTO was

bringing approximately 10 to 80 kilograms of cocaine monthly from California, to the

Cleveland, Ohio area. CS#7 stated the CRUMPLER DTO used to transport the kilograms

of cocaine through FedEx, secured in pelican cases with locks, using a FedEx driver

named Christopher Fitzgerald. CS#7 stated the money was sent back to California from

Cleveland using couriers, with suitcases with hidden compartments. CS#7 stated once

Fitzgerald was arrested, the CRUMPLER DTO began transporting the kilograms of

cocaine from California to the Cleveland, Ohio area, in vehicles with hidden

compartments. CS#7 stated the money would be sent back to California most of the time,

in the same vehicles. However, CS#7 stated on occasion they would still use the suitcases

with the hidden compartments. CS#7 stated each suitcase would contain $110,000 to

$150,000. CS#7 stated CRUMPLER handled all money transactions with the California

supplier. CS#7 stated CRUMPLER never touched the drugs, and she was rarely in the

same place the drugs were at. CS#7 stated CRUMPLER lives in Rancho Cucamonga,

California, in a house.        CS#7 stated in December 2017, he/she has been inside

CRUMPLER’s house when a large amount of US currency was present. CS#7 stated

he/she is still in regular communication with CRUMPLER.                  CS#7 provided telephone

number (216) 527-4124, 18 as the phone number where he/she communicates with

CRUMPLER. 19 CS#7 identified a photograph of Akinyemi Affrica, aka Michael Jeter, as


18
   Your Affiant received subpoenaed subscriber information for telephone number (216) 527-4124, from
May 1, 2018 through May 8, 2019. Your Affiant found the service activation date telephone number (216)
527-4124, was October 29, 2016, with the customer name of “IN PREPAID none CUSTOMER.” Your
Affiant found this service ended on October 12, 2018 at 7:00 UTC. However, your Affiant found that on
October 12, 2018, at 7:00 UTC, service for telephone number (216) 527-4124 was activated with the same
customer name. Thus, your Affiant believes that KHALILAH CRUMPLER was notified by Calvin Locke of
law enforcement action that occurred on October 11, 2018, as described in paragraphs 44 and 45 herein,
and fearing a law enforcement investigation she changed the handset of the telephone, but kept the same
telephone number with the new handset.
19 Your Affiant received subpoenaed toll data for telephone number (216) 527-4124, from March 7, 2019
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 28 of 43. PageID #: 29



a male CS#7 knows as Michael Jeter or Akin. CS#7 knows Akinyemi Affrica, aka Michael

Jeter used to deal drugs. CS#7 stated CRUMPLER used date Akinyemi Affrica aka

Michael Jeter. CS#7 stated sometime around December 2017, CRUMPLER started a

business called Trillionare Tykes, which was an online clothing store. CS#7 stated many

years before that CRUMPLER had a business called Saucy Couture which was in the mall

in Cleveland, Ohio. CS#7 stated to his/her knowledge CRUMPLER did not own or

operate any other businesses. CS#7 stated to his/her knowledge CRUMPLER did not

have a legitimate source of income to support her lifestyle. CS#7 stated that CRUMPLER

and Bradberry know not to put large amounts of cash into bank accounts. CS#7 does not

know where CRUMPLER or Bradberry keep their money because this was something they

did not discuss with each other. CS#7 stated that he/she is no longer actively involved in

the DTO, but based on his/her observations of other members of the DTO, including

Bradberry, CS#7 believes that CRUMPLER’s DTO is presently active and distributing

drugs in the Cleveland, Ohio, area.

       47.    On May 13, 2019, your Affiant provided several photographs of 13361

Highstone Manor Court, Rancho Cucamonga, California to CS#7.                CS#7 positively

identified the photographs of 13361 Highstone Manor Court, Rancho Cucamonga,

California as CRUMPLER’s residence, where he/she has observed a large amount of US

currency.

       48.    On May 14, 2019, United States Magistrate Thomas M. Parker, Northern

District of Ohio, signed a search warrant authorizing the acquisition of precise location

information for cellular telephone number (216) 527-4124, known to be possessed and




through May 8, 2019, and confirmed regular communication between CRUMPLER and CS#7.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 29 of 43. PageID #: 30



used by KHALILAH CRUMPLER. On May 16, 2019, at approximately 1:42 a.m., Pacific

Standard Time (PST) investigators began receiving data for the precise location for

cellular telephone number (216) 527-4124. Location information, in Affiant’s experience

in this case and others, is not exact and often provides a wide range of an area in which

the telephone’s user may be located. This information, 20 however, combined with CS#7’s

information, as described in paragraph 46 herein, computerized checks, 21 subpoenaed

bank records, 22 money orders (which showed that CRUMPLER paid the rent at 13361

Highstone Manor Court, Rancho Cucamonga, California as recently as April 2019, as

described in paragraphs 62 through 64 herein), subpoenaed FedEx Express Shipping

Records23 and United States Postal Service (USPS) information 24 has allowed


20 On May 16, 2019, at approximately 1:42 a.m., PST, precise location data placed telephone number (216)
527-4124, in the area of 13361 Highstone Manor Court, Rancho Cucamonga, California, where it remained
until approximately 10:42 a.m., PST. Precise location data then showed CRUMPLER’s telephone travel
from 13361 Highstone Manor Court, Rancho Cucamonga, California, to LAX Airport, then on to Dallas Fort
Worth Airport, and arriving at Cleveland Hopkins Airport. CRUMPLER’s telephone remained in the
Cleveland, Ohio area until May 25, 2019. On May 25, 2019, CRUMPLER’s telephone traveled from
Cleveland Hopkins Airport, to Dallas Fort Worth Airport, and arrived at LAX Airport at approximately
12:08 p.m., PST. Precise location data showed CRUMPLER’s telephone travel from LAX Airport, to the
area of 13361 Highstone Manor Court, Rancho Cucamonga, California, arriving at approximately 1:53 p.m.,
PST. Your Affiant has reviewed precise location data from May 25, 2019, through May 30, 2019 (a total of
five evenings). Your Affiant has found that CRUMPLER’s telephone has remained in the area of 13361
Highstone Manor Court, Rancho Cucamonga, California during evening hours in which people are normally
asleep. Thus, your Affiant believes that KHAHLILAH CRUMPLER is living at 13361 Highstone Manor
Court, Rancho Cucamonga, California.
21 On May 20, 2019, your Affiant ran a computerized Accurint database search of KHALILAH

CRUMPLER. Your Affiant discovered from March 2015, through April 2019, CRUMPLER used 13361
Highstone Manor Court, Rancho Cucamonga, California as her home address. Your Affiant also ran a
computerized CLEAR database of KHALILAH CRUMPLER. Your Affiant found CRUMPLER used 13361
Highstone Manor Court, Rancho Cucamonga, California as her home address, from March 9, 2015,
through September 30, 2018, with Equifax, Experian, Experian Gateway, TransUnion Gateway and a
utility listing as being the sources of this information. Your Affiant further discovered in this check that
also listed her telephone number as (216) 527-4124.
22
   Subpoenaed records from Bank of America, showed that in December 2018, KHALILAH CRUMPLER
began having her bank statements mailed to13361 Highstone Manor Court, Rancho Cucamonga,
California. To Investigators’ knowledge, this account is still active and the bank statements are currently
still being mailed to 13361 Highstone Manor Court, Rancho Cucamonga, California.
23
   FedEx Express shipping records show from July 27, 2018, through April 10, 2019, a total of 13 packages
were delivered to 13361 Highstone Manor Court, Rancho Cucamonga, California in the names of KAY
CRUMPLER or KHALILAH CRUMPLER.
24
   Your Affiant learned from USPI Inspector Marc Kudley that on May 28, 2019, a package was delivered
through USPS to KHALILAH CRUMPLER at 13361 Highstone Manor Court, Rancho Cucamonga,
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 30 of 43. PageID #: 31



investigators to clearly identify that KHALILHAH CRUMPLER is living at 13361

Highstone Manor Court, Rancho Cucamonga, California.

             FINANCIAL INVESTIGATION OF KHALILAH CRUMPLER

                               FINANCIAL INFORMATION

                               SUMMARY OF BUSINESSES

       49.     Per review of documents filed with the California Secretary of State,

KHALILAH CRUMPLER established three businesses in California as follows:


                        California Secretary of State Filings
                                                             Additional
              Name                 Date     Incorporator
                                                             Members
   Poshlum, LLC                 12/02/2013 CRUMPLER          Norman Ford
   Trillionaire Tykes, LLC      06/18/2014 CRUMPLER          Erin Price
   2 Saucie Productions, LLC 08/08/2014 CRUMPLER             None

       50.     Per review of documents filed with the Ohio Secretary of State,

KHALILAH CRUMPLER established two businesses in Ohio. CRUMPLER is the owner

of SAUCIE COUTURE, LTD. Per a review of documents filed with the Ohio Secretary of

State, SAUCIE COUTURE was established in July 2006. The purpose of this company

was listed as “Clothing Company (apparel)”.

       51.     Review of documents filed with the Ohio Secretary of State shows

KHALILAH CRUMPLER is also the owner of TRILLIONAIRE TYKES, LLC. Per a

review of documents filed with the Ohio Secretary of State, this business was established

in January 2018. The purpose of this company was listed as “CHILDREN’S APPAREL”.

Carol Mason is listed as an additional member of the business. IRS Special Agent Mike



California. On April 20, 2019, a package was delivered to Nubian Prince, Chaz (CRUMPLER’s son) and
Kay (KHALILAH CRUMPLER) at 13361 Highstone Manor Court, Rancho Cucamonga, California from
Shawn Bradberry (KHALILAH CRUMPLER’s sister), at 2994 Ripley Road, Shaker Heights, Ohio.
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 31 of 43. PageID #: 32



Fatula conducted an online search for TRILLIONAIRE TYKES and found a website for

the business as being www.trillionairetykes.com. The website is an online kids clothing

store and has various clothing items for sale ranging from $20 to $75.

       52.    Per review of documents filed with the Ohio Secretary of State,

KHALILAH CRUMPLER’s sister, Shawn Bradberry, is the listed owner of H2O ULTRA

LOUNGE, LLC. Per a review of documents filed with the Ohio Secretary of State, this

business was established in May 2015. The purpose of this company was not listed.

Investigators know from surveillance that H2O ULTRA LOUNGE was a bar located at

21300 Libby Road, Maple Heights, Ohio. Based on a review of financial records,

intercepted wire communications, and information provided by confidential sources,

your Affiant knows that H2O ULTRA LOUNGE was owned and started by CRUMPLER

and Christopher Fitzgerald in 2015. In October 2016, the bar was closed by law

enforcement after a fatal shooting and large fight occurred at the bar.


       53.    Per review of documents filed with the Ohio Secretary of State, Shawn

Bradberry, is the listed owner of KC MANAGEMENT GROUP, LLC. A review of

documents filed with the Ohio Secretary of State, this business was established in

August 2014. The purpose of this company was not listed. Christopher Fitzgerald is

listed as an additional member of the business.


       54.    Through the issuance of grand jury subpoenas, investigators identified

bank accounts for POSHLUM, 2 SAUCIE PRODUCTIONS, SAUCIE COUTURE, KC

MANAGEMENT GROUP, and H2O ULTRA LOUNGE. Investigators have not identified

any bank accounts in the name of TRILLIONAIRE TYKES. The analysis of these

accounts is presented in the SUMMARY OF BANK ACCOUNTS section below.
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 32 of 43. PageID #: 33




                         SUMMARY OF BANK ACCOUNTS

      55.    Records obtained through the issuance of Grand Jury subpoenas revealed

that KHALILAH CRUMPLER is the sole signatory authority on a bank account in the

name of POSHLUM, LLC held at Bank of America. This bank account was opened in

June 2014 and is believed to be active based on the last statements investigators

received for December 2018.

      56.    Records obtained through the issuance of Grand Jury subpoenas revealed

that KHALILAH CRUMPLER previously held personal bank accounts at JP Morgan

Chase Bank, US Bank and Wells Fargo Bank. In April 2007, CRUMPLER opened an

account at JP Morgan Chase Bank in the name of SAUCIE COUTURE, LLC. In July

2007, Jose Rosiles (as described in paragraph 38 herein) was added as a signatory

authority on the account. In October 2014, JP Morgan Chase Bank closed the account.

      57.    In April 2007, KHALILAH CRUMPLER opened a personal account at JP

Morgan Chase Bank. CRUMPLER held the account jointly with her mother, Carol

Mason. This account was closed by the bank in September 2014.


      58.    In June 2014, KHALILAH CRUMPLER opened a personal account in her

name at US Bank. CRUMPLER was the sole signatory authority on the account. In May

2017, US Bank closed the account.


      59.    In August 2014, KHALILAH CRUMPLER opened a business account in

the name of 2 SAUCIE PRODUCTIONS, LLC at Wells Fargo Bank. CRUMPLER was the

sole signatory authority on the account. In May 2017, Wells Fargo Bank closed the

account.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 33 of 43. PageID #: 34




       60.     Records obtained through the issuance of Grand Jury subpoenas revealed

that Shawn Bradberry opened a business account at JP Morgan Chase Bank in the name

of KC MANAGEMENT GROUP, LLC. The account was opened on September 3, 2014

and the business address was listed as 21300 Libby Road, Maple Heights, Ohio25.

Review of the signature card for the account revealed that Christopher Fitzgerald had

signatory authority on the account. In April 2015, JP Morgan Chase Bank closed the

account. Records obtained through the issuance of Grand Jury subpoenas revealed that

Shawn Bradberry is the sole signatory authority on a bank account in the name of H2O

ULTRA LOUNGE, LLC held at PNC Bank.

       61.     Examination of the financial records for the accounts, as described in

paragraphs 55through 60 herein, revealed that all of the accounts were primarily funded

by cash deposits. Analysis of the deposit items for all seven accounts revealed total

deposits of $1,283,154.11. Of that, the cash deposits totaled $1,115, 956.82 or

approximately 87% of total deposits. IRS Special Agent Mike Fatula reviewed the bank

statements and deposit items for all seven accounts. As stated above, the vast majority

of the deposits consisted of cash. The remaining deposits appeared to be personal in

nature and consisted of checks, transfers and merchant credits for returned/refunded

goods. Special Agent Fatula reviewed the debits including the ACH payments and

cancelled checks for the accounts and he provided that the vast majority of the expenses

in all of the accounts appear to be personal in nature. For example, typical expenses

from the accounts include payments to restaurants, Mercedes Benz Financial Services,




 As described in paragraph 53, 21300 Libby Road, Maple Heights, Ohio is the address for H2O
25

LOUNGE.
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 34 of 43. PageID #: 35



LA Fitness, Lyft Ride, credit cards, gas stations, utility companies, and hotels. Based

upon the overall monthly activity of the accounts, investigators believe that CRUMPLER

deposits only cash into the accounts on an as needed basis to cover her living expenses.

The account activity described above does not resemble normal business activity that

one would expect to see in a business account. A summary of the deposits for the

accounts is illustrated in the table below:



                                Date           Total
         Account                                            Cash Amount        Signatory
                               Range          Deposits

                                                                          KHALILAH
  JPMC x4851 in the name      01/01/12 -
                                              $314,999.62     $289,990.00 CRUMPLER &
  of Saucie Couture           10/09/14
                                                                          Jose Rosiles
  JPMC x1617 in the name
                                                                          KHALILAH
  of KHALILAH                 01/04/12 -
                                               $65,949.60      $59,839.00 CRUMPLER &
  CRUMPLER and Carol          09/05/14
                                                                          Carol Mason
  Mason
  US Bank x3547 in the
                              07/15/14 -                                     KHALILAH
  name of KHALILAH                            $146,029.99       $89,672.24
                              09/22/17                                       CRUMPLER
  CRUMPLER
                                                                           Christopher
  JPMC x3150 in the name
                              09/03/14 -                                   Fitzgerald &
  of KC Management                             $36,924.71       $29,368.58
                              04/30/15                                     Shawn
  Group, LLC
                                                                           Bradberry
  Bank of America x1741 in
                              01/01/15 -                                     KHALILAH
  the name of Poshlum,                        $384,009.92      $370,877.00
                              12/26/18                                       CRUMPLER
  LLC
  Wells Fargo x3640 in the
                              04/01/15 -                                     KHALILAH
  name of 2 Saucie                            $219,232.25      $176,335.00
                              11/08/18                                       CRUMPLER
  Productions
  PNC Bank x0766 in the       07/30/15 -                                     Shawn
                                              $116,008.02       $99,875.00
  name of H2O Lounge          04/21/17                                       Bradberry
                                Totals     $1,283,154.11    $1,115,956.82

                             SUMMARY OF MONEY ORDERS

       62.    For the period September 16, 2014 through April 4, 2019, investigators

have identified 128 Postal money orders totaling $118,768 that were purchased by
        Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 35 of 43. PageID #: 36



KHALILAH CRUMPLER and/or other DTO members. A summary of the money order

purchases is presented below:


                                                                    Number of
    Pay to                     From               Date Range         Money              Total
                                                                     Orders
    Jennifer or       K CRUMPLER or                2/13/17 –
                                                                          52           $47,200
    Jennifer Shaw     CRUMPLER                      04/4/19
                      CRUMPLER or
                                                  04/02/15 –
    Encloth26         Trillionaire Tykes or                               38           $37,768
                                                   07/06/18
                      Poshlum
    JP Lending        K CRUMPLER or                06/14/14 –
                                                                          34           $29,800
    Group             CRUMPLER                      10/05/16
    Christ Church     KHALILAH
                                                    05/01/15              4            $4,000
    of the Valley     CRUMPLER
                              Totals                                     124          $118,768

          63.   The investigation revealed that from June 2014 through at least April 4

2019, KHALILAH CRUMPLER used Postal money orders to pay rent for 13361

Highstone Manor Court, Rancho Cucamonga, California. A review of San Bernardino

County property records indicates that 13361 Highstone Manor Court, Rancho

Cucamonga, California was purchased on June 27, 2008 by Jennifer Fu-Man Shaw and

Ronnie Fu-Man Shaw. On October 18, 2016, Jennifer Fu-Man Shaw transferred her

50% ownership into the name of 2016 Jennifer Fu-Man Shaw Trust dated October 3,

2016.

          64.   From September 16, 2014 to October 5, 2016, a total of 34 money orders

were purchased and made payable to JP Lending Group. The majority of the money

orders referenced rent in the memo line with several listing “13361 Highstone”. From

February 13, 2017 to April 4, 2019, a total of 52 money orders were purchased and made

payable to Jennifer or Jennifer Shaw. The majority of these money orders also


26 An
    online search of Encloth.com revealed that Encloth is a global apparel manufacturer and contracting
company based in Atlanta, Georgia.
     Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 36 of 43. PageID #: 37



reference “rent” in the memo line. Based on the total amount of money orders

referencing rent each month, investigators believe that KHALILAH CRUMPLER is

paying at least $3,600 in rent per month which totals at least $43,200 per year. The last

group of transactions was conducted on April 3, 2019 and April 4, 2019 when

CRUMPLER purchased a total of four money orders totaling $3,600.

        65.     Title 31 U.S.C. § 5325 provides that no financial institution may issue or

sell a bank check, cashier’s check, traveler’s check, or money order to any individual in

connection with a transaction or group of such contemporaneous transactions which

involves United States coins or currency in amount or denominations of $3,000 or more

unless the individual furnishes the financial institution with such forms of

identification. If an individual purchases $3,000 or more in money orders in

connection with a transaction or group of such contemporaneous transactions from the

Post Office, the clerk is required to complete a Funds Transaction Report and the

customer would have to provide his/her identification. Title 31 U.S.C. § 5324(a)

prohibits structuring for the purpose of evading a reporting requirement under Title 31

U.S.C. § 5325.

        66.     From an analysis of the purchase dates, serial numbers and post office

locations, your affiant believes that the majority of the money orders were purchased

with the intent to evade the reporting requirements of the Post Offices. The table below

details the structured money order purchases by KHALILAH CRUMPLER and/or co-

conspirators27:


27 Investigators do not know who purchased the money orders listed in the table below. When the Post

Office issues a money order, the “Pay to” and “From” sections are blank. These sections are typically filled
out when the purchaser uses the money order. Based upon review of the money orders in the table below,
investigators believe that they were purchased on behalf of CRUMPLER as they list either her name or her
known company names in the “From” section.
Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 37 of 43. PageID #: 38



        Purchase    Serial                     Post
          Date     Number    Amount           Office*         Pay to
       12/02/2014 2211062059 $1,000.00         91739    JP Lending Group
       12/02/2014 2211062060 $600.00           91739    JP Lending Group
       12/02/2014 2246460715 $1,000.00         91729    JP Lending Group
       12/02/2014 2246460716 $500.00           91729    JP Lending Group
       04/02/2015 2258560581 $1,000.00         91762    Encloth
       04/02/2015 2258560582 $1,000.00         91762    Encloth
       04/02/2015 2258562461 $1,000.00         91762    Encloth
       04/02/2015 2258562462 $1,000.00         91762    Encloth
       04/02/2015 2246467155 $1,000.00         91729    Encloth
       04/02/2015 2246467156  $768.00          91729    Encloth
       04/02/2015 2213834788 $1,000.00         91785    Encloth
       04/02/2015 2213834789 $1,000.00         91785    Encloth
       04/02/2015 2213838948 $1,000.00         91785    Encloth
       04/02/2015 2213835949 $1,000.00         91785    Encloth
       05/05/2015 2251014260 $1,000.00         91739    JP Lending Group
       05/05/2015 2251014261  $600.00          91739    JP Lending Group
       05/05/2015 2251014321 $1,000.00         91739    JP Lending Group
       05/05/2015 2251014322 $1,000.00         91739    JP Lending Group
       05/28/2015 2278513126 $1,000.00         91729    Encloth
       05/28/2015 2278513127 $1,000.00         91729    Encloth
       05/28/2015 2251013713 $1,000.00         91739    Encloth
       06/01/2015 2251014668 $1,000.00         91739    Encloth
       06/01/2015 2251014579 $1,000.00         91739    JP Lending Group
       06/01/2015 2251014580 $1,000.00         91739    JP Lending Group
       06/01/2015 2251014581  $600.00          91739    JP Lending Group
       06/01/2015 2251014669 $1,000.00         91739    JP Lending Group
       06/26/2015 2278514312 $1,000.00         91729    Encloth
       06/26/2015 2278514313 $1,000.00         91729    Encloth
       06/26/2015 2278515177 $1,000.00         91729    Encloth
       06/26/2015 2278515178 $1,000.00         91729    Encloth
       06/30/2015 2278515204 $1,000.00         91729    Encloth
       06/30/2015 2278515816 $1,000.00         91729    Encloth
       06/30/2015 2278515817 $1,000.00         91729    Encloth
       06/30/2015 2251014994 $1,000.00         91739    Encloth
       06/30/2015 2251014995 $1,000.00         91739    Encloth
       02/03/2016 2333504665 $1,000.00         91729    JP Lending Group
       02/03/2016 2333504666 $600.00           91729    JP Lending Group
       02/03/2016 2341110393 $1,000.00         91739    JP Lending Group
       02/03/2016 2341110394 $1,000.00         91739    JP Lending Group
       09/06/2016 2341112396 $1,000.00         91739    JP Lending Group
Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 38 of 43. PageID #: 39



       09/06/2016    2341112397    $600.00     91739    JP Lending Group
       09/06/2016   2390265517    $1,000.00    91739    JP Lending Group
       09/06/2016   2390265518    $1,000.00    91739    JP Lending Group
       10/04/2016   2390266038     $600.00     91739    JP Lending Group
       10/05/2016   2390266057    $1,000.00    91739    JP Lending Group
       10/05/2016   2390266058    $1,000.00    91739    JP Lending Group
       10/05/2016   2390266059    $1,000.00    91739    JP Lending Group
       02/13/2017   2434572691    $1,000.00    91739    Jennifer
       02/13/2017   2467572692     $600.00     91739    Jennifer
       02/13/2017   2434572791    $1,000.00    91739    Jennifer
       02/13/2017   2434572792    $1,000.00    91739    Jennifer
       03/06/2017   2390266241    $1,000.00    91739    Jennifer Shaw
       03/06/2017   2390266242    $1,000.00    91739    Jennifer Shaw
       03/06/2017   2390266261    $1,000.00    91739    Jennifer Shaw
       03/06/2017   2390266262     $600.00     91739    Jennifer Shaw
       07/05/2017   2434574774    $1,000.00    91739    Jennifer Shaw
       07/05/2017   2434574775     $600.00     91739    Jennifer Shaw
       07/05/2017   2466135007    $1,000.00    91739    Jennifer Shaw
       07/05/2017   2466135008    $1,000.00    91739    Jennifer Shaw
       12/05/2017    2466137117   $1,000.00    91739    Jennifer Shaw
       12/05/2017   2466137118    $1,000.00    91739    Jennifer Shaw
       12/06/2017   2466136641    $1,000.00    91739    Jennifer Shaw
       12/06/2017   2466136642     $600.00     91739    Jennifer Shaw
       01/08/2018   2466137035    $1,000.00    91739    Jennifer Shaw
       01/08/2018   2466137036     $600.00     91739    Jennifer Shaw
       01/09/2018   2466137045    $1,000.00    91739    Jennifer Shaw
       01/09/2018   2466137046    $1,000.00    91739    Jennifer Shaw
       02/05/2018   2466136829    $1,000.00    91739    Jennifer Shaw
       02/05/2018   2466136830    $1,000.00    91739    Jennifer Shaw
       02/05/2018   2466136844    $1,000.00    91739    Jennifer Shaw
       02/05/2018   2466136845     $600.00     91739    Jennifer Shaw
       04/04/2018   2494700948    $1,000.00    91739    Jennifer Shaw
       04/04/2018   2494700949     $600.00     91739    Jennifer Shaw
       04/05/2018   2494700459    $1,000.00    91739    Jennifer Shaw
       04/05/2018   2494700460    $1,000.00    91739    Jennifer Shaw
       04/12/2018   2494700997    $1,000.00    91739    Encloth
       04/16/2018   2494701236    $1,000.00    91739    Encloth
       04/16/2018   2494701237    $1,000.00    91739    Encloth
       04/19/2018   2494701264    $1,000.00    91739    Encloth
       04/19/2018   2494701265    $1,000.00    91739    Encloth
       05/04/2018   2494701338    $1,000.00    91739    Jennifer Shaw
       05/04/2018   2494701339     $600.00     91739    Jennifer Shaw
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 39 of 43. PageID #: 40



            05/05/2018 2499506552 $1,000.00         91729    Jennifer Shaw
            05/05/2018 2499506553 $1,000.00         91729    Jennifer Shaw
            05/21/2018 2494701646 $1,000.00         91739    Encloth
            05/21/2018 2494701647 $1,000.00         91739    Encloth
            05/23/2018 2494701169 $1,000.00         91739    Encloth
            05/23/2018 2494701170 $1,000.00         91739    Encloth
            05/24/2018 2499506963 $1,000.00         91729    Encloth
            05/25/2018 2494701180 $1,000.00         91739    Encloth
            05/25/2018 2494701181 $1,000.00         91739    Encloth
            05/29/2018 2494701191 $1,000.00         91739    Encloth
            05/29/2018 2494701192 $1,000.00         91739    Encloth
            06/05/2018 2494701535 $1,000.00         91739    Jennifer Shaw
            06/05/2018 2494701536 $1,000.00         91739    Jennifer Shaw
            06/05/2018 2494701829 $1,000.00         91739    Jennifer Shaw
            06/05/2018 2494701830 $600.00           91739    Jennifer Shaw
            07/05/2018 2494701907 $1,000.00         91739    Jennifer Shaw
            07/05/2018 2494701908 $600.00           91739    Jennifer Shaw
            07/06/2018 2499506964 $1,000.00         91729    Encloth
            07/06/2018 2494702315 $1,000.00         91739    Jennifer Shaw
            07/06/2018 2494702316 $1,000.00         91739    Jennifer Shaw
            02/04/2019 2577257803 $1,000.00         91739    Jennifer Shaw
            02/04/2019 2577257804 $1,000.00         91739    Jennifer Shaw
            02/11/2019 2577257764 $1,000.00         91739    Jennifer Shaw
            02/11/2019 2577257765  $600.00          91739    Jennifer Shaw
            04/03/2019 2577258557 $600.00           91739    Jennifer Shaw
            04/03/2019 2577258556 $1,000.00         91739    Jennifer Shaw
            04/04/2019 2577257977 $1,000.00         91739    Jennifer Shaw
            04/04/2019 2577257978 $1,000.00         91739    Jennifer Shaw


                             *Post Office Locations
        Post Office
                                               Address
         Number
          91729            10950 Arrow Rte, Rancho Cucamonga, CA 91729
          91739            7615 Etiwanda Ave., Rancho Cucamonga, CA 91739
          91762            123 W. Holt Blvd., Ontario, CA 91762
          91785            333 E. Arrow Hwy., Upland, CA 91785


      67.   Analysis of the money order purchases indicates that KHALILAH

CRUMPLER and/or co-conspirators used different methods to circumvent the reporting
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 40 of 43. PageID #: 41



requirements. The first method utilized by CRUMPLER was by using two different Post

Offices on the same day to purchase money orders aggregating to more than $3,000.

For example, on February 3, 2016, CRUMPLER and/or co-conspirators purchased four

money orders totaling $3,600 as follows: two money orders totaling $1,600 were

purchased from Post Office Number 91729; and, two money orders totaling $2,000 were

purchased from Post Office Number 91739. All four of the money orders were made

payable to JP Lending Group.


      68.    The second method KHALILAH CRUMPLER and/or co-conspirators

utilized to circumvent the reporting requirements was to spread out the money order

purchases over a series of days. For example, on December 5, 2017, two money orders

totaling $2,000 were purchased from Post Office Number 91739. Then, on December 6,

2017, two more money orders were purchased from the same Post Office which totaled

$1,600. The four money orders aggregated to $3,600 and were all made payable to

Jennifer Shaw.


      69.    The third method utilized by KHALILAH CRUMPLER and/or co-

conspirators to circumvent the reporting requirements was by visiting the same Post

Office at different times and purchasing more than $3,000 worth of money orders. For

example, on September 6, 2016, four money orders totaling $3,600 were purchased

from Post Office Number 91739. All of the money orders were made payable to JP

Lending Group. The first group of money orders (numbers 2341112396 and

2341112397), totaling $1,600, was purchased at 09:17 from clerk XJ2FN0. The second

group of money orders, (numbers 2390265517 and 2390265518), totaling $2,000, was

purchased at 09:34 from clerk KW2296. In this example, the transactions were likely
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 41 of 43. PageID #: 42



conduct by two different people as the money orders were purchased only 17 minutes

apart. If the same individual came in twice within 17 minutes, the clerk would have

likely recognized the individual and would have filed a Funds Transaction Report, which

is used to report transactions that exceed the $3,000 reporting threshold.


                          SUMMARY OF TAX RETURNS

       70.    Pursuant to an ex parte order, KHALILAH CRUMPLER’s federal tax

returns and return information were received from the IRS Disclosure Office for the

years 2012 through 2018. Review of this information revealed that CRUMPLER and her

businesses only filed a tax return for tax year 2013. For tax year 2013, CRUMPLER filed

a Form 1040 – U.S. Individual Income Tax Return using the filing status of head of

household and claimed two dependents. CRUMPLER had income reported only on a

Schedule C – Profit or Loss From Business – under the business name of Saucie

Couture, LLC. The address listed for the business was 7504 Morning Crest Place,

Rancho Cucamonga, CA 91739. On the Schedule C, CRUMPLER reported gross receipts

of $121,568, expenses totaling $32,539, a deduction for business use of her home of

$14,327, and a net profit of $74,702. CRUMPLER’s tax return listed an amount owed to

the IRS of $14,651. A summary of CRUMPLER’s 2013 Form 1040 tax return is

illustrated below:


                                                         2013 Form 1040
               Wages                                     $0
               Sch. C Business Income or Loss            $74,702
               Total Income                              $74,702

               Moving Expenses                           $2,500
               Deductible Part of Self-employed Tax      $5,278
    Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 42 of 43. PageID #: 43



               Self-employed Health Insurance
               Deduction                                   $4,068

               Adjusted Gross Income                       $62,856

               Standard Deduction                          $8,950
               Exemptions                                  $11,700

               Taxable Income                              $42,206

               Tax                                         $5,696

               Credit for Childcare Expenses               $600
               Child Tax Credit                            $1,000

               Tentative Tax                               $4,096
               Self-employment Tax                         $10,555
               Total Tax                                   $14,651
               Total Payments                              $0
               Amount Owed to the IRS                      $14,651


                                     CONCLUSION

       71.    Based upon the above, your Affiant believes probable cause exists that

KHALILAH CRUMPLER did conspire with others to launder money by agreeing to (1)

knowingly conducting and attempting to conduct a financial transaction knowing that

the property in a financial transaction represents the proceeds of some form of unlawful

activity which in fact involves the proceeds of specified unlawful activity acting with the

intent to promote the carrying on of specified unlawful activity; (2) knowingly

conducting and attempting to conduct a financial transaction knowing that the property

in a financial transaction represents the proceeds of some form of unlawful activity

which in fact involves the proceeds of specified unlawful activity acting with the

knowledge the transaction is designed in whole or in part to conceal or disguise the
Case: 1:19-mj-04125-JDG Doc #: 1-1 Filed: 06/14/19 43 of 43. PageID #: 44
